Title: From George Washington to Brigadier General Anthony Wayne, 21 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dr Sir,
          Head Quarters [West Point] Octor 21st 1779
        
        Since writing to you this morning I have received accounts from deserters which seem strongly to indicate a speedy evacuation of

Verplanks & Stoney Points—There is some reason to think that Verplanks was left last night. The deserters add that the Grenadiers were embarked and laying off against Fort Washington and that two other regiments were under orders to Embark at a moments warning. If this be true, we should suppose that they have some meaning by the maneuvre—perhaps an attempt to strike you and the Troops in your neighbourhood, or Genl Howe with those under him upon the East side, after having joined the force of the Garrisons to those before mentioned. This is mere matter of opinion, founded upon what may turn out false information, but I have thought it proper to put you upon your guard—And you will be pleased to communicate this to Lord Stirling, if he has joined his division or the Commanding Officer, if he has not. I am Dr Sir Yr Mo., Obet, servt
        
          Go: Washington
        
        
          P.s. Should the Enemy evacuate Stoney Point you will take possession of it, with the necessary caution.
        
      